Citation Nr: 1234076	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  02-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to an initial rating greater than 30 percent from March 10, 1994 to March 28, 2001for Parkinson's disease.

3.  Entitlement to an initial rating greater than 30 percent for right upper extremity motor impairment.

4.  Entitlement to an initial rating greater than 20 percent for left upper extremity motor impairment.

5.  Entitlement to an initial rating greater than 20 percent for right lower extremity motor impairment.

6.  Entitlement to an initial rating greater than 20 percent for left lower extremity motor impairment.

7.  Entitlement to an initial rating greater than 20 percent for stooped posture.
8.  Entitlement to an initial rating greater than 10 percent for speech impairment.

9.  Entitlement to an initial rating greater than 10 percent for cranial nerve impairment.

10.  Entitlement to an effective date earlier than January 12, 2005 for the award of service connection for right upper extremity motor impairment.

11.  Entitlement to an effective date earlier than January 12, 2005 for the award of service connection for left upper extremity motor impairment.

12.  Entitlement to an effective date earlier than March 29, 2001 for the award of service connection for right lower extremity motor impairment.

13.  Entitlement to an effective date earlier than March 29, 2001 for the award of service connection for left lower extremity motor impairment.

14.  Entitlement to an effective date earlier than March 29, 2001 for the award of service connection for stooped posture.

15.  Entitlement to an effective date earlier than March 29, 2001 for the award of service connection for speech impairment.

16.  Entitlement to an effective date earlier than March 29, 2001 for the award of service connection for cranial nerve impairment.


REPRESENTATION

Veteran represented by:	Richmond J. Brownson, Esq.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1952 to February 1971.  Service in Vietnam is demonstrated by the evidence of record. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February 2002 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

Service connection was initially denied for Parkinson's disease in a September 1994 VA rating decision.  The Veteran filed a notice of disagreement as to that decision, and a statement of the case was issued in October 1995.  The Veteran submitted a substantive appeal (VA form 9) in July 1996, which was untimely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011). 

In 2001, the Veteran filed a request to reopen his previously denied service-connection claim for Parkinson's disease.  The RO denied this request in the above referenced February 2002 rating decision.  The Veteran disagreed with the RO's determination, and he perfected this appeal.

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Waco RO in February 2004.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an August 2004 decision, the Board reopened the Veteran's service-connection claim and remanded it for additional development.  After such was achieved, the Board denied the Veteran's claim on the merits in an April 2007 decision.  The Veteran subsequently secured representation from the attorney identified above, and appealed the Board's decision to the United States Court of Appeals for Veterans Claims [the Court].  The Court affirmed the Board's decision in a May 2009 Memorandum Decision, and the Veteran appealed this affirmance to the Court of Appeals for the Federal Circuit.  

Significantly, while the Veteran's case was pending before the Federal Circuit, the RO granted the Veteran's service-connection claim for Parkinson's disease in a November 2010 rating decision.  This award was predicated on a July 2010 change in VA regulations that added Parkinson's disease to the list of disabilities presumed to be related to in-service exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Indeed, the Veteran's exposure to herbicides is presumed based on his in-country service within the borders of Vietnam.  See 38 C.F.R. § 3.307(b)(6)(iii).  

Based on this change in law, the Secretary of VA submitted an unopposed motion to the Federal Circuit Court to vacate the Court of Appeals for Veterans Claims' May 2009 affirmance of the Board's prior denial.  The Federal Circuit Court granted this motion in a February 2011 Order.  It appears that the Federal Circuit Court was not notified that the Veteran's service-connection claim for Parkinson's disease was already granted in a November 2010 rating decision.  

In a May 2012 Memorandum Decision, the Court of Appeals for Veterans Claims vacated the Board's April 2007 decision, and remanded the Veteran's case to the Board for additional consideration in light of the above-referenced July 2010 changes in regulation.  Again, it does not appear that the Court was notified of the fact that the benefit sought on appeal was in fact granted already by the RO almost two years prior, in November 2010.  The Veteran's claims file has been returned to the Board for additional appellate review.

Looking closer at the RO's November 2010 rating decision, the RO awarded service connection for Parkinson's disease, rated 30 percent disabling from March 10, 1994 to March 28, 2001, and rated 100 percent disabling from March 29, 2001 to the present day.  The RO also awarded service connection for right and left upper extremity motor impairment, rated 30 and 20 percent disabling respectively, both effective January 12, 2005; right and left lower extremity motor impairment, both rated 20 percent disabling and effective March 29, 2001; stooped posture, rated 20 percent disabling, effective March 29, 2001; and speech impairment and cranial nerve impairment, both rated 10 percent disabling, effective March 29, 2001.  

The Veteran's attorney filed a notice of disagreement on the Veteran's behalf in May 2011.  In particular the Veteran disagreed with the 30 percent initial rating assigned from March 10, 1994 to March 28, 2001 for Parkinson's disease, and the initial ratings and assigned effective dates of all other disabilities, listed above.  To date, the RO has not issued a statement of the case (SOC) addressing these downstream issues.

The Board notes in passing that the VLJ who conducted the Veteran's February 2004 hearing on this matter is no longer employed by the Board.  The Board accordingly sent the Veteran a letter dated August 27, 2012 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded on September 12, 2012, indicating that he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in the analysis immediately below, the Board is dismissing the Veteran's service-connection claim for Parkinson's disease.  All other initial rating and effective date issues listed above are discussed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a November 2010 rating decision, the RO granted the Veteran's service-connection claim for Parkinson's disease.  


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to service connection for Parkinson's disease has become moot by virtue of a November 2010 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board denied the Veteran's claim of entitlement to service connection for Parkinson's disease in an April 2007 decision.  The Veteran promptly appealed this decision to the Court of Appeals for Veterans Claims and the Court of Appeals for the Federal Circuit.  During the pendency of the appeal however, the RO granted the benefit sought [i.e. the award of service connection].

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Although the Court vacated and remanded the Board's April 2007 decision to deny the Veteran's Parkinson's disease claim in May 2012, entitlement to the actual award was granted by the RO prior to the Court's decision in November 2010.  As such, the Veteran's claim has already been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate.  

The Board recognizes that the Veteran has challenged the initial ratings and assigned effective dates for all disabilities addressed in the RO's November 2010 rating decision.  To the extent the Veteran is requesting that the Board address these matters on their merits at this time, the Board wishes to make clear that VA law and regulations require that if a veteran is not satisfied with an initially assigned effective date after service connection has been awarded, a timely Notice of Disagreement with that initially assigned effective date must be filed to trigger the appeal process for the "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

Thus, appellate review of the propriety of any initially assigned rating or effective date without a timely perfected appeal as to such assignments is legally impermissible at this time.  

The appeal on the merits of the Veteran's claim of entitlement to service connection for Parkinson's disease has become moot by virtue of the RO's November 2010 grant, and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A.    §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of the denial of entitlement to service connection for Parkinson's disease is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further development.

As noted above, in a November 2010 rating decision, the RO awarded service connection for Parkinson's disease, for right and left upper extremity motor impairment, for right and left lower extremity motor impairment, for stooped posture, for speech impairment and for cranial nerve impairment.  

The Veteran's attorney filed a notice of disagreement on the Veteran's behalf in May 2011.  In particular the Veteran disagreed with the 30 percent initial rating assigned from March 10, 1994 to March 28, 2001 for Parkinson's disease, and the initial ratings and assigned effective dates of all other disabilities, listed above.  To date, the RO has not issued a statement of the case (SOC) addressing these downstream issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, each of these issues must be remanded so that the AOJ may issue a SOC. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


Accordingly, the case is REMANDED to the RO for the following action:

The RO should evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his attorney addressing his disagreement with the assigned initial rating for Parkinson's disease, and the assigned initial ratings and effective dates for his right and left upper extremity motor impairment, his right and left lower extremity motor impairment, his stooped posture, his speech impairment and his cranial nerve impairment.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


